                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                       NORTHERN DIVISION

EUGENE K. JONES-EL,                              )
                                                 )
                  Plaintiff,                     )
                                                 )
          v.                                     )       No. 2:18-CV-65-JMB
                                                 )
CHANTAY GODERT, et al.,                          )
                                                 )
                  Defendants.                    )


                                    MEMORANDUM AND ORDER

           This matter is before the Court on Plaintiff’s Motion for Leave to File a Second

    Amended Complaint (ECF No. 17) so that he can name four additional Defendants1 and sue

    Defendants in their official capacity. Defendants have not responded to his motion and the time

    for doing so has passed.

           Although it is true that the federal rules are usually liberally construed to permit

    parties to amend pleadings, add additional parties, and to similarly control the pace of

    litigation, see, e.g. Hopkins v. Saunders, 199 F.3d 968, 974 (8th Cir. 2000), this is not the case

    with case management orders as the federal rules set a less forgiving standard. See Bradford

    v. DANA Corp., 294 F.3d 807, 809 (8th Cir. 2001) (finding that the standard in modifying

    case management orders is “good cause,” which is less forgiving than that required to amend

    pleadings under Rule 15). When a party seeks leave to amend its complaint after the deadline

    in the applicable case management order has passed, as in this case, “Federal Rule of Civil

    Procedure 16(b)’s good cause standard applies, not the standard of Rule 15(a).” Travelers

    Indem. Co. of America v. Holtzman Properties, L.C.C., 2009 WL 485056, at *1 (E.D. Mo.
1
 Although Plaintiff seeks to add four additional defendants in his motion, Plaintiff identifies five
additional defendants, Dave Dormire, Matt Sturm, Steve Long, Mariann Atwell, and George
Lombardi.
                                                     1
    Feb. 26, 2009). While Rule 15(a) liberally permits amended pleadings “when justice so

    requires,” Rule 16(b) specifies that such an order “shall not be modified except upon a

    showing of good cause” and by leave of the district judge. Schenk v. Chavis, 259 F.App’x

    905, 907 (8th Cir. 2008). Thus, the moving party must first make the requisite showing.

    Even then this Court retains discretion as to whether to grant the motion. Bradford, 294 F.3d

    at 809. “[T]he existence or degree of prejudice to the party opposing the modification and

    other factors may also affect the decision.” Id.

           The Case Management Order established September 6, 2018, as the deadline for

    joining parties. In order to amend after this deadline, Plaintiff must satisfy the standard for

    modifying scheduling orders. Under Rule 16, a case management order “may be modified

    only for good cause.” Fed.R.Civ.P. 16(b)(4). “The primary measure of good cause is the

    movant’s diligence in attempting to meet the [scheduling] order’s requirements.” Sherman v.

    Winco Fireworks,Inc., 532 F.3d 709, 716–17 (8th Cir. 2008) (quoting Rahn v. Hawkins, 464

    F.3d 813, 822 (8th Cir. 2006)). Plaintiff has known the identities of the four individuals he

    now seeks to join since September 6, 2018, when Defendants provided their initial

    disclosures. Although the two-month delay in seeking to name the additional defendants is

    not consistent with the exercise of diligence, the Court will deny without prejudice Plaintiff’s

    motion for leave to amend his complaint and direct Plaintiff to show cause why he should be

    granted leave to amend his complaint.2 See Sherman v. Wince Fireworks, Inc., 532 F.3d 709,

    716-18 (8th Cir. 2008) (Good cause for a belated amendment requires a showing that, despite

    the diligence of the movant, the belated amendment could not reasonably have been offered

2
  Ordinarily the undersigned would deny a motion for leave to file an amended complaint for
failure to show good cause as required by Rule 16(4)(b) but due to the State’s failure to respond
to the motion, the undersigned will give Plaintiff the opportunity to show good cause why he
should be permitted to file an amended complaint.
                                                       2
sooner).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File a Second

Amended Complaint (ECF No. 17) is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff shall show good cause, in writing and no

later than December 17, 2018, why he should be granted leave to file a second amended

complaint.

                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE

      Dated this day 29th of November, 2018.




                                               3
